Citation Nr: 0726856	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction (ED).

3.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease (CAD) as secondary to service-connected type II 
diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected type II diabetes 
mellitus.

6.  Entitlement to service connection for a depressive 
disorder, to include post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.  The veteran testified 
before the undersigned Acting Veterans Law Judge in July 
2007; a transcript of that hearing is associated with the 
claims folder.

A November 2004 RO rating decision granted the veteran 
entitlement to special monthly compensation, effective 
January 26, 2004.  In his May 2005 notice of disagreement the 
veteran asserted that he was entitled to a higher amount of 
compensation.  A review of the December 2005 statement of the 
case reveals that the RO interpreted this statement, in part, 
as a notice of disagreement with the effective date of his 
special monthly compensation.  However, the RO characterized 
the issue as entitlement to special monthly compensation 
based on loss of use of a creative organ.  Seeing as this is 
clearly not the issue on appeal, the Board has 
recharacterized the issue above to reflect the fact that the 
veteran perfected an appeal as to whether he is entitled to 
an earlier effective date for special monthly compensation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

I.  VA's Duty to Notify

According to the Veterans Claims Assistance Act of 2000 
(VCAA), VA must notify claimants seeking VA benefits what 
information or evidence is needed in order to substantiate a 
claim, and VA has a duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. § 
3.159; see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In a letter dated March 2004, the veteran was 
advised of VA's duties to notify and assist with regard to 
his claims of service connection for diabetes mellitus, a 
depressive disorder, to include PTSD, hypertension, and 
hepatitis C.  By rating decision dated in November 2004, the 
RO granted service connection for diabetes mellitus and 
erectile dysfunction, as well as entitlement to special 
monthly compensation, effective January 26, 2004.  Such 
rating decision also denied entitlement to service connection 
for hypertension, coronary artery disease (CAD), and 
peripheral neuropathy, all as secondary to diabetes mellitus, 
a depressive disorder, and hepatitis C.  The veteran 
perfected an appeal for all issues in which service 
connection was denied, as well as entitlement to a higher 
initial rating for those issues in which service connection 
was granted.  

Earlier effective date and initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of entitlement/service connection.  VA's 
General Counsel issued an advisory opinion holding that 
separate notice of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claim involving such downstream issues is not required when 
the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.  However, 
during the pendency of the appeal, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.

In the instant case, the veteran was not provided VCAA notice 
regarding the type of evidence necessary to establish an 
initial rating or effective date for diabetes mellitus, and 
erectile dysfunction.  Accordingly, the Board concludes that 
these issues must be remanded for compliance with the 
required notice and duty to assist provisions because it 
would be potentially prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As the Board cannot rectify 
this procedural deficiency on its own, see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), this matter must be remanded for further 
development.

Additionally, the Board observes that no VCAA notice has been 
provided with respect to the issues of entitlement to service 
connection for CAD and peripheral neuropathy.  Moreover, the 
veteran was never provided notice regarding what evidence and 
information is necessary to substantiate his claims of 
entitlement to service connection for hypertension, CAD, and 
peripheral neuropathy as secondary to service-connected 
diabetes mellitus.  Accordingly, a remand to provide this 
information is required.  See Bernard, supra.




II.  Outstanding VA and Non-VA Treatment Records

In addition to inadequate VCAA notice, the Board finds that a 
remand is also necessary with respect to the issues on appeal 
because there are a number of outstanding medical records.  

First, the Board finds that the veteran has identified a 
number of outstanding VA treatment records.  Specifically, 
the veteran testified at the July 2007 Board hearing that he 
was treated at the Lakeside VA clinic shortly after service 
separation (1968 or 1969) for sharp chest pains.  He also 
indicated that he has been treated at various times since 
service at the VA Medical Center (MC) in Chicago, Illinois, 
for depression/PTSD and erectile dysfunction.  Finally, a 
review of the evidence reveals that the veteran was 
participating in the Westside VA PTSD clinic in late 1996 and 
early 1997.  Similarly, he reported general treatment at the 
Westside VA outpatient clinic at his July 2004 VA 
examination.  

As of the date of this remand, the VA medical records 
associated with the claims folder are dated from February 
1996 to January 2004.  There is no indication that any 
attempt was made to obtain records from shortly after the 
veteran's service separation.  Moreover, the treatment notes 
already of record appear to be incomplete as there are no 
PTSD clinic notes in the claims folder despite evidence of 
their existence.  Seeing as VA has a duty to obtain all 
outstanding identified VA treatment records, the Board finds 
that a remand is necessary to obtain all relevant VA 
treatment records from the Chicago VAMC, Westside VA clinic, 
and Lakeside VA clinic.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively in the possession of VA 
adjudicators during the consideration of a claim).  

The veteran has also identified a number of private medical 
professionals and facilities from which he sought treatment 
for his claimed disabilities since service separation.  In 
this regard, he testified that he has been treated at Rush 
Presbyterian/St. Luke's Hospital for diabetes mellitus, 
depression and PTSD, CAD, and Hepatitis C.  A February 1996 
VA medical record also indicates that the veteran reported 
private psychotherapy in 1993 and 1994.  

These records are clearly relevant to the issues on appeal.  
As such, VA has a duty to assist the veteran in obtaining 
them.  See 38 C.F.R. § 3.159(c)(1) (2006).  Since no 
additional identifying information has been provided, 
including a consent form, the veteran should be asked to 
provide consent forms with the names, addresses, and dates of 
treatment for each medical professional and facility above.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with respect to all the 
issues on appeal.  Such notice should 
include information regarding the evidence 
necessary to establish (1) a higher 
initial rating for the issues of 
entitlement to a higher rating for 
diabetes mellitus and erectile 
dysfunction; and (2) entitlement to 
service connection for coronary artery 
disease, hypertension, and peripheral 
neuropathy as secondary to diabetes 
mellitus.  It should also provide an 
explanation as to the information or 
evidence needed to establish an initial 
rating and an effective date for all 
claims now on appeal, as outlined by the 
Court in Dingess, supra.  

2.  Obtain all treatment records 
pertaining to the veteran from the Chicago 
VAMC, the Lakeside VA clinic, and the 
Westside VA clinic for the period from 
1968 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the agency of original 
determination (AOJ) determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  Contact the veteran and ask him to 
provide more specific information about 
the names, addresses, and dates of 
treatment for Rush Presbyterian/St. Luke's 
Hospital as well as the private provider 
from whom he received psychotherapy in 
1993/1994.  After receiving his response, 
make appropriate attempts to obtain 
treatment records from these providers.  
The veteran is hereby notified that he may 
also obtained these records himself and 
submit them to VA.  

4.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case that is fully 
compliant with the provisions of 38 C.F.R. 
§ 19.29.  In particular, the supplemental 
statement of the case should a) inform the 
veteran of what must be shown to establish 
entitlement to the benefit sought; b) 
provide a summary of all applicable laws 
and regulations (including those 
pertaining to the veteran's earlier 
effective date claim) and c) explain what 
the record does show, and why application 
of the law and regulations has led to the 
determination being appealed.  The veteran 
and his representative, if any, should 
then be afforded the opportunity to 
respond, after which the case should be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



